Francis E. Sweeney, Sr., J.
Appellants set forth several propositions of law. However, both parties agree that the pivotal issue concerns the meaning of the word “compatible” as found in Section F-501.6 of the Ohio Fire Code2 as codified in Ohio Adm.Code 1301:7-7-05(B)(6).
Ohio Adm.Code 1301:7-7-05(B)(6) provides:
“F-501.6 Threads: All threads provided for fire department connections to sprinkler systems, standpipe systems, yard hydrants or any other fire hose connection shall be compatible with the connections utilized by the local fire department.” (Emphasis added.)
The term “compatible” is not defined in the Ohio Fire Code. Therefore, we consider Ohio Adm.Code 1301:7-7-02(A)(4), which provides that terms that are not defined “shall have ordinarily accepted meanings such as the context implies.”
*259The court of appeals’ majority cited the Merriam-Webster Collegiate Dictionary definition: “1. capable of existing together in harmony * * * 5. designed to work with another device or system without modification.” Utilizing the part 5 definition, the court determined that the county connection was not compatible with the local department because an adapter (a modification) had to be used.
The dissent faulted the majority for omitting the rest of the part 5 definition. The dissent referred to the whole definition, which reads, “[DJesigned to work with another 'device or system without modification; esp. being a computer designed to operate in the same manner and use the same software as another computer.” Thus, the dissent noted that part 5 of the definition was a recent addition to the definition and not in existence when the Ohio Fire Code was written.
Appellants also claim that the court of appeals’ decision to focus on part 5 of the definition instead of relying upon part 1 of the definition, ie., “capable of existing together in harmony,” was erroneous. We agree.
Both the Random House Dictionary and the Merriam-Webster Collegiate Dictionary define “compatible” as capable of existing together in harmony. Indeed, this is the same definition found in Webster’s Third New International Dictionary (1986) 463. If all three dictionaries define “compatible” in this manner, obviously this must be the ordinarily accepted meaning of the word. Thus, we find that the court of appeals’ reliance on the fifth part of the definition is too restrictive.
Moreover, we agree with appellants and the dissent that if the drafters of the Ohio Fire Code wanted to require identical threads, they would have used the term “identical” rather than “compatible” in Ohio Adm.Code 1301:7-7-05(B)(6). However, the drafters declined to do so. Therefore, since the term “compatible” is used in the code, we apply the .ordinary meaning of that term.
Here, the record reflects that adapters are available which allow the fire department’s equipment to connect to the side nozzles of the fire hydrants that are part of the county system. The record also establishes that the Jerusalem Township Fire Department has these adapters and uses them to access the water supply system. Thus, the use of these adapters renders the threads capable of existing together in harmony or “compatible,” as defined by all three dictionaries. Although appellee argues that the use of adapters to connect to the fire hydrants creates potential problems and dangers, we find no support in the record for such an assertion.
We believe our interpretation is logical for yet another reason. If the county was required to replace the New York Central threads with National Standard threads to satisfy this township, what would prevent the other unincorporated areas serviced by the county from demanding that the county change their hydrant threads as well? The record reveals that the cost to change the side *260nozzle hydrant threads is approximately $140 per hydrant. The county system contains approximately 1,500 hydrants. This could become a costly endeavor for the county.
Accordingly, we find that with the use of an adapter, the threads on the fire hydrants are capable of being used with the threads utilized by the Jerusalem Township Fire Department. Therefore, we hold that the county system of hydrants is compatible with the township’s fire hoses. Appellants did not violate Ohio Adm.Code 1301:7-7-05(B)(6). The court of appeals’ judgment is reversed, and the judgment of the common pleas court is reinstated.

Judgment reversed.

Moyer, C.J., Douglas, Cook and Lundberg Stratton, JJ., concur.
Resnick and Pfeifer, JJ., dissent.

. Pursuant to R.C. 3737.82, the State Fire Marshal “shall adopt a state fire code which shall consist of rules relating to all aspects of fire safety.” The statute further states that the code shall include rules relating to the installation and location of fire protection equipment.
The State Fire Marshal adopted the National Fire Prevention Code. Ohio Adm.Code 1301:7-3-01(A). The Ohio Administrative Code further states that the rules adopted by the State Fire Marshal “shall be controlling within the state of Ohio and shall be known as the ‘Ohio Fire Code.’ ” Ohio Adm.Code 1301:7-3-01(B).